DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application and preliminary amendment filed 09/16/2019.  Claims 1-10 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/16/2019 and 09/23/2019 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDSs were considered.

Specification
The title of the invention is not descriptive.  Applicant has filed several patent applications with the same title “Driving Support Control Device.”  A new title is required that is clearly indicative of the invention to which the claims are directed.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving support control device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

As per Claims 3-4, and 6.  These claims include the recitation the driving support control device is operable to.  However, the parent claim is an apparatus claim and the limitations in the claims following the term operable to do not recite structure or further limit the structure of the driving support control device.  According to the Applicant’s specification the driving support control device is shown in Figure 1.  However, in an effort to advance prosecution, this office action provides a primary an alternative rejection of these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

As per Claim 2:  Claim 2 recites wherein the driving support control device is configured to calculate . . . .  However, claim 1 recites that the driving support control device being configured to . . . and further configured to . . . Therefore it is unclear as to whether claim 2 further limits claim 1 by adding a new limitation or adds an alternative to the configuration of the driving support control device recited in claim 1.  Accordingly claim 2 is indefinite.

	As per Claims 2-4 and 7-9:  These claims depend from claim 2 and are do not correct the deficiencies of claim 2 and are therefore also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morita JP 2010-208583 A (“Morita”) in view of Tanaka JP 2010-95220 (“Tanaka”).  EPO English translations of Morita and Tanaka are provided and are referred to in this rejection.

As per Claim 1: Morita discloses [a] driving support control device capable of controlling a vehicle in accordance with one driving support mode selected from at least one driving support mode by a driver [at least see Morita FIG. 1; ¶¶ 40-44 (Note: the recitation controlling a vehicle in accordance with one driving support mode selected from at least one driving support mode by a driver which follows the term capable of does not positively limit the claim)], 
the driving support control device being configured to, in a given driving support mode, execute control of causing the vehicle to travel at a set target speed [at least see Morita FIG. 1; ¶ 33 (the speed control unit sets the target driving force by the motor) ¶ 44 (ECU 30 determines whether or not the current speed of the own vehicle is equal to or less than the maximum speed Vmax)], and 
further configured to, in the given driving support mode, detect an obstacle on or around a traveling road on and along which the vehicle is traveling [at least see Morita ¶ 6 (peripheral object detecting means); ¶ 7 (an object existing around the moving body is detected by the peripheral object detecting means); ¶ 50 (means for detecting an obstacle)], and 
set a speed distribution zone defining a distribution zone of an allowable upper limit of a relative speed of the vehicle with respect to the obstacle, in a direction at least from the obstacle toward the vehicle [at least see Morita FIG. 2(a), 2(b); ¶¶ 17, 22 (obstacle detection zone); ¶ 32 (maximum speed setting unit 32 predicts the course of the own vehicle); ¶ 33 (the obstacle detection zone Z is divided into nine areas C1, C2, C3, L1, L2, L3, R1, R2, and R3,); ¶ 35 (maximum speeds are set in each area C1, C2, C3, L1, L2, L3, R1, R2, R3 of the obstacle detection zone Z, and a maximum speed map is provided], 
and to, when the vehicle is within the speed distribution zone, execute avoidance control of preventing the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit [at least see Morita ¶ 36 (the maximum speed setting unit 32 refers to the maximum speed map and sets the maximum speed Vmax according to the determined area); ¶ 39 (When it is determined that the current speed of the own vehicle is higher than the maximum speed Vmax, the speed control unit 33 sets a target braking force required for the speed of the own vehicle to be equal to or less than the maximum speed Vmax,)], 
wherein the driving support control device is operable, when the target speed is being restricted by the avoidance control so as to prevent the relative speed of the vehicle with respect to the obstacle from exceeding the allowable upper limit during the execution of the given driving support mode [at least see Morita ¶ 36 (the maximum speed setting unit 32 refers to the maximum speed map and sets the maximum speed Vmax according to the determined area); ¶ 39 (When it is determined that the current speed of the own vehicle is higher than the maximum speed Vmax, the speed control unit 33 sets a target braking force required for the speed of the own vehicle to be equal to or less than the maximum speed Vmax,) Note: this section of the wherein clause appears to merely repeat the limitations already recited].
Morita, however, does not specifically disclose during the execution of the given driving support mode, to prohibit a driving support mode transition.
However, Tanaka teaches this limitation [at least see Tanaka ¶¶ 1, 8, 11 that teaches a vehicle speed control method that limits the vehicle speed by a preset upper limit vehicle speed when the accelerator pedal is depressed].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and further to maintain the vehicle speed below the vehicle maximum speed as taught by Tanaka even when the vehicle operator depresses the accelerator pedal  in order to prevent .

Claim 2 to 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Tanaka as applied to claim 1 above, and further in view of Hatano US 2019/0039626 A1 (“Hatano”).

As per Claim 2.  Morita in combination with Tanaka discloses [t]he driving support control device as recited in claim 1, but does not specifically disclose wherein the driving support control device is configured to calculate a target traveling course used in the given driving support mode, and control the vehicle to travel on and along the target traveling course, in the given driving support mode.
	However, Hatano teaches this limitation [at least see Hatano Abstract (vehicle control device includes an automated driving control unit that automatically controls at least a steering of a subject vehicle so that the subject vehicle travels along a route to a destination); ¶ 5 (an automated driving control unit (110) that automatically controls at least a steering of a subject vehicle so that the subject vehicle travels along a route to a destination)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the automated driving control as taught by Hatano in order to relieve the driver of the requirement to steer the vehicle when traveling to a destination and when following behind another vehicle.  

As per Claim 3: Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 2, and because the recitations wherein the driving support control device is operable to: 
temporally repeatedly calculate 
a first traveling course which is set to maintain traveling within the traveling road,
a second traveling course which is set to follow a trajectory of a preceding vehicle,
a third traveling course which is set based on a current traveling behavior of the vehicle on the traveling road, and 
select the target traveling course from the calculated traveling courses, based on the given driving support mode selected by the driver do not specifically limit the driving support control device, Morita in combination with Tanaka and Hatano discloses the recitations in claim 

As per Claim 3 (in the alternative): Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 2, but Tanaka does not specifically disclose wherein the driving support control device is operable to: 
temporally repeatedly calculate 
a first traveling course which is set to maintain traveling within the traveling road,
a second traveling course which is set to follow a trajectory of a preceding vehicle,
a third traveling course which is set based on a current traveling behavior of the vehicle on the traveling road, and 
select the target traveling course from the calculated traveling courses, based on the given driving support mode selected by the driver.
However Hatano teaches wherein the driving support control device is operable to: 
temporally repeatedly calculate 
a first traveling course which is set to maintain traveling within the traveling road [at least see Hatano ¶ 46 (a lane keeping event for causing the subject vehicle M to travel so that the subject vehicle M does not deviate from a travel lane); ¶ 50 (when a lane keeping event is executed, the action plan generator 116 determines a traveling aspect of any one of constant , 
a second traveling course which is set to follow a trajectory of a preceding vehicle [at least see Hatano ¶ 50 (Further, when the vehicle follows the preceding vehicle, the action plan generator 116 determines the travel aspect to be following traveling.)], and 
a third traveling course which is set based on a current traveling behavior of the vehicle on the traveling road [at least see Hatano FIGS 9, 10; ¶ 40 (switching from driving mode A, driving mode B, driving mode C, and driving mode D according to an instruction from the switching controller); ¶ 73 (switching controller); ¶ 74 (the switching controller 140 switches the driving mode to driving mode B when the amount of operation with respect to the accelerator pedal 70 or the brake pedal 72 (an accelerator opening degree or a brake depression amount) exceed each set threshold value.)]; and 
select the target traveling course from the calculated traveling courses, based on the given driving support mode selected by the driver [at least see Hatano FIG. 9 (driver input causes the mode selection)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the automated driving control and mode switching as taught by Hatano in order to maintain continuity of control (Hatano ¶¶ 12, 80, 93).

As per Claim 4: Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 2, and because the recitation wherein the driving support control device is operable to execute the avoidance control so as to prevent the relative speed of the vehicle on the target traveling course with respect to the obstacle from exceeding the allowable upper limit does not specifically limit the driving support control device, Morita in combination with Tanaka and Hatano discloses the recitations in claim.

As per Claim 4 (in the alternative): Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 2, and Morita further discloses wherein the driving support control device is operable to execute the avoidance control so as to prevent the relative speed of the vehicle on the target traveling course with respect to the obstacle from exceeding the allowable upper limit [at least see Morita ¶ 36 (the maximum speed setting unit 32 refers to the maximum speed map and sets the maximum speed Vmax according to the determined area); ¶ 39 (When it is determined that the current speed of the own vehicle is higher than the maximum speed Vmax, the speed control unit 33 sets a target braking force required for the speed of the own vehicle to be equal to or less than the maximum speed Vmax,)].

As per Claim 6: Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 3, and because the recitation wherein the driving support control device is operable to execute the avoidance control so as to prevent the relative speed of the vehicle on the target traveling course with respect to the obstacle from exceeding the allowable upper limit does not specifically limit the driving support control device, Morita in combination with Tanaka and Hatano discloses the recitations in claim.

As per Claim 6 (in the alternative): Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 3, and Morita further discloses wherein the driving support control device is operable to execute the avoidance control so as to prevent the relative speed of the vehicle on the target traveling course with respect to the obstacle from exceeding the allowable upper limit [at least see Morita ¶ 36 (the maximum speed setting unit 32 refers to the maximum speed map and sets the maximum speed Vmax according to the determined area); ¶ 39 (When it is determined that the current speed of the own vehicle is .

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tanaka as applied to claim 1 above, and further in view of Hatano and SIM US 2017/0072952 A1 (“SIM”).

As per Claim 5: Morita in combination with Tanaka discloses [t]he driving support control device as recited in claim 1, and Tanaka further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tanaka ¶ 10 (when the preceding vehicle is not supplemented, the vehicle travels at a constant speed according to the set vehicle speed set by the driver)].
However, Morita and Tanaka do not specifically disclose a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed; and 
a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, Hatano teaches a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Hatano ¶ 50 (when the vehicle follows the preceding vehicle, the action plan generator 116 determines the travel aspect to be following traveling)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the automated driving control as taught by Hatano in order to relieve the 
SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera configured to speed limit sign information) ¶ 61 (the recognizing unit recognizes the speed limit based on the selected information sensed in step S201 (step S210), and depending on whether the input sensed in step S201 exists or not, the control unit controls the vehicle in such a manner that the traveling speed of the vehicle does not exceed the speed limit recognized in step S310 (S220))].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle operating based on the cruise control or adaptive cruise control speed input by the operator does not exceed to posted speed limit (SIM Abstract, ¶ 11) and subject the vehicle operator to a ticket for a moving violation.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tanaka and Hatano as applied to claim 2 above, and further in view of SIM. 

As per Claim 7: Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 2, and Tanaka further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tanaka ¶ 10 (when the preceding vehicle is .
Hatano teaches a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Hatano ¶ 50 (when the vehicle follows the preceding vehicle, the action plan generator 116 determines the travel aspect to be following traveling)].
However, Morita, Tanaka, and Hatano do not specifically disclose a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera configured to speed limit sign information) ¶ 61 (the recognizing unit recognizes the speed limit based on the selected information sensed in step S201 (step S210), and depending on whether the input sensed in step S201 exists or not, the control unit controls the vehicle in such a manner that the traveling speed of the vehicle does not exceed the speed limit recognized in step S310 (S220))].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle operating based on the cruise control or adaptive cruise control speed input by the operator does not exceed to posted speed limit (SIM Abstract, ¶ 11) and subject the vehicle operator to a ticket for a moving violation.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tanaka and Hatano as applied to claim 3 above, and further in view of SIM. 

As per Claim 8: Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 2, and Tanaka further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tanaka ¶ 10 (when the preceding vehicle is not supplemented, the vehicle travels at a constant speed according to the set vehicle speed set by the driver)].
Hatano teaches a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Hatano ¶ 50 (when the vehicle follows the preceding vehicle, the action plan generator 116 determines the travel aspect to be following traveling)].
However, Morita, Tanaka, and Hatano do not specifically disclose a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera configured to speed limit sign information) ¶ 61 (the recognizing unit recognizes the speed limit based on the selected information sensed in step S201 (step S210), and depending on whether the input sensed in step S201 exists or not, the control unit controls the vehicle in such a manner that the traveling speed of the vehicle does not exceed the speed limit recognized in step S310 (S220))].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle .

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tanaka and Hatano as applied to claim 4 above, and further in view of SIM.

As per Claim 9: Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 4, and Tanaka further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tanaka ¶ 10 (when the preceding vehicle is not supplemented, the vehicle travels at a constant speed according to the set vehicle speed set by the driver)].
However, Morita and Tanaka do not specifically disclose a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed; and 
a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, Hatano teaches a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Hatano ¶ 50 (when the vehicle follows the preceding vehicle, the action plan generator 116 determines the travel aspect to be following traveling)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the automated driving control as taught by Hatano in order to relieve the 
SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera configured to speed limit sign information) ¶ 61 (the recognizing unit recognizes the speed limit based on the selected information sensed in step S201 (step S210), and depending on whether the input sensed in step S201 exists or not, the control unit controls the vehicle in such a manner that the traveling speed of the vehicle does not exceed the speed limit recognized in step S310 (S220))].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle operating based on the cruise control or adaptive cruise control speed input by the operator does not exceed to posted speed limit (SIM Abstract, ¶ 11) and subject the vehicle operator to a ticket for a moving violation.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Morita in view of Tanaka and Hatano as applied to claim 6 above, and further in view of SIM.

As per Claim 10: Morita in combination with Tanaka and Hatano discloses [t]he driving support control device as recited in claim 6, and Tanaka further discloses wherein the at least one driving support mode includes: 
an automatic speed control mode in which control of causing the vehicle to travel at a given setup vehicle speed is executed [at least see Tanaka ¶ 10 (when the preceding vehicle is .
However, Morita and Tanaka do not specifically disclose a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed; and 
a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road.
However, Hatano teaches a preceding vehicle following mode in which control of causing the vehicle to follow a preceding vehicle is executed [at least see Hatano ¶ 50 (when the vehicle follows the preceding vehicle, the action plan generator 116 determines the travel aspect to be following traveling)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the automated driving control as taught by Hatano in order to relieve the driver of the requirement to steer the vehicle when traveling to a destination and when following behind another vehicle.
SIM teaches a speed limiting mode in which a vehicle speed of the vehicle is restricted from exceeding a legal speed limit designated by a speed sign on a road [at least see SIM Abstract (a sensor configured to sense information received from at least one of a camera configured to speed limit sign information) ¶ 61 (the recognizing unit recognizes the speed limit based on the selected information sensed in step S201 (step S210), and depending on whether the input sensed in step S201 exists or not, the control unit controls the vehicle in such a manner that the traveling speed of the vehicle does not exceed the speed limit recognized in step S310 (S220))].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle speed control device disclosed in Morita and to add the vehicle speed control taught by SIM in order to ensure that a vehicle 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668